Citation Nr: 0317882	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active duty from January 1976 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In the substantive appeal received in April 2002, the veteran 
requested a Board hearing to be held at his local RO.  In 
correspondence from the RO issued in February 2003, the 
veteran was notified that his requested hearing was scheduled 
for late March 2003.  He failed to appear for the hearing 
without explanation.  


FINDING OF FACT

The appellant served on active duty from January 1976 to 
February 1978, and did not serve on active duty during a 
period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) 
redefining the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits; codified at 38 U.S.C. §§ 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a). 

Because the claim is denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted because there is no possibility whatsoever that any 
further development could substantiate the claim - such is 
the Board's dispositive finding.  See 38 C.F.R. § 3.159(d)(1) 
(2002) (Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) [holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law]. 

Regardless, the discussions in the July 2001 letter from the 
RO and March 2002 statement of the case (SOC) informed the 
veteran of the type of evidence needed to substantiate his 
claim, i.e., evidence showing that he had active military 
service which included at least one day of wartime service, 
as well as which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  The provisions of the VCAA discussing 
respective duties for providing information and evidence were 
cited in the SOC.  Accordingly, VA has informed him of the 
type of information and evidence necessary to substantiate 
his claim, and of who is responsible for producing evidence.   
As noted above, no further assistance is warranted because 
there is no reasonable possibility that assistance VA would 
provide would substantiate the claim.  

Analysis

The veteran's DD 214 establishes that he served in the U.S. 
Army from January 1976 to February 1978.  In November 2000, 
he filed a claim for nonservice-connected pension benefits.  
In July 2001, the claim was denied inasmuch as the veteran 
had no wartime service.  In September 2001, the veteran filed 
a Notice of Disagreement, arguing that his actual enlistment 
date was December 11, 1975.  The veteran does not contend 
that the service dates listed on his DD 214 are incorrect.

The sole question before the Board is whether the veteran has 
established threshold eligibility for a nonservice-connected 
pension.  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 
(2002).  VA's determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2002); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The veteran argues that he should be afforded nonservice-
connected pension benefits under law.  He does not contend, 
nor does the evidence show, that his period of service from 
January 1976 to February 1978 or that the date of his 
enlistment was during a legally recognized period of war.  
See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The term "Vietnam 
era" means the following: (1) the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period, and 
(2) the period beginning on August 5, 1964, and ending on May 
7, 1975, in all other cases.  Accordingly, the veteran is not 
eligible for VA nonservice-connected pension benefits as a 
matter of law because he did not serve during a period of 
war.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In appears that the veteran's essential argument is that such 
a finding is inequitable.  The Board is without authority to 
grant relief on this basis.  The Board is bound by the law 
made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under section 503(a) is committed to 
the discretion of the Secretary, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

